Citation Nr: 1444763	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-33 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a compensable initial evaluation and an evaluation in excess of 10 percent for the period beginning August 30, 2013, for a back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1997 to February 2000, February 2003 to September 2004, and March 2009 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Seattle, Washington.  Jurisdiction of this case now resides with the VA RO in Seattle, Washington.  

A July 2010 rating decision granted service connection for a back disability with an initial noncompensable evaluation.  A subsequent September 2013 rating decision increased the evaluation to 10 percent effective August 30, 2013.  The issue has been phrased accordingly.

The Board also notes that the July 2010 rating decision granted a separate evaluation for a left tibial nerve sensory deficit with an initial evaluation of 10 percent disabling.  The September 2013 rating decision phrased the disability as a left lower extremity radiculopathy and granted an increased evaluation of 20 percent disabling effective August 30, 2013.  The rating decision also granted separate evaluation for right lower extremity radiculopathy, rated as 20 percent disabling effective August 30, 2013.

A July 2012 rating decision denied service connection for a right knee disability.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  For the entirety of the period on appeal, the Veteran's back disability has been manifested by no limitation of motion and pain on motion.

2.  The Veteran does not have a right knee disability that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent for the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an evaluation in excess of 10 percent for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's back disability was initially evaluated as noncompensable and as of August 30, 2013, is rated as 10 percent disabling under Diagnostic Code 5243, which uses the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula, a 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.    

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

In an April 2010 VA examination the Veteran reported symptoms including stiffness and constant mild pain.  The pain was exacerbated by physical activity and relieved by rest.  During flare-ups he experienced functional impairment of light to moderate pain.  He was not receiving treatment for his condition.  

Upon physical examination the Veteran's posture was normal and he walked with a normal gait.  There was no evidence of radiating pain on movement, no muscle spasm, tenderness or guarding of movement, and no weakness.  Muscle tone was normal and there were bilateral negative straight leg raising tests.   Range of motion was flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The combined range of motion was 240 degrees.  There was no objective evidence of pain on motion and the Veteran was able to complete three repetitions without any limitations.  X-rays revealed no arthritis.  The examiner diagnosed Intervertebral Disc Syndrome.

In an August 2013 VA examination the Veteran reported that his condition had worsened over time.  He reported sharp severe pain and constant pain when flexing forwards and backwards.  He also reported that bending, lifting and twisting created flare-ups.  During flare-ups he limited his motion to avoid pain.  

Range of motion was flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  The combined range of motion was 240 degrees.  There was objective evidence of painful motion with extension.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitations.  There was no localized tenderness, or guarding or muscle spasm.  Muscle strength and reflexes were normal.  The sensory examination revealed decreased sensation for the bilateral lower leg/ankle and foot/toes.  There was a positive right straight leg raising test.  The Veteran also exhibited symptoms of moderate bilateral lower extremity paresthesias and/or dysesthesias, and numbness.  The examiner confirmed the diagnosis of intervertebral disc syndrome.  The Veteran reported no incapacitating episodes over the past 12 months.  

It is important for the Veteran to understand that there is no dispute that the back disability causes the Veteran's problems, including limits in activity, which could worsen in time.  The question the Board must address is the extent of the disability.  

The Board finds that an initial evaluation of 10 percent is warranted.  The Veteran reported symptoms in his April 2010 VA examination including pain on motion and increased pain with activity.  The Board finds that there is no reason to dispute these statements.  

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, and such joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Accordingly, a 10 percent evaluation is warranted for the entirety of the period on appeal.

The Board finds that for the entirety of the period on appeal an evaluation in excess of 10 percent is not warranted.  A 20 percent evaluation is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  As noted above, at no point during the period on appeal has the Veteran exhibited limitation of motion.  While the Veteran's motion was noncompensable, he has been afforded a 10 percent evaluation for pain on motion.      

The Veteran has reported, and the August 2013 examiner noted, signs and symptoms of radiculopathy.  The Board notes that the Veteran has already been afforded separate evaluations for bilateral lower extremity radiculopathy with evaluations of 20 percent.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent for a back disability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  This issue is not before the Board.  

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's back disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's back disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on pain and pain on motion.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's back disability is manifested by pain and pain on motion.  As noted, these symptoms are part of the schedular rating criteria.  If the Veteran did not have problems with his back, there would be no basis for a compensable evaluation, let alone a higher evaluation. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).        

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

While acknowledging that the Veteran is competent to report symptoms, such as knee pain, the Veteran is not competent to testify with regard to the nature and etiology of any knee disability.  The diagnosis of a knee disability is a complex medical question.  The Veteran is not competent to provide medical evidence as to such a question, and specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Board acknowledges that the Veteran reported right knee pain in a November 2006 report of medical history.  No specific disability was reported, providing probative evidence against this claim.  

The Veteran was afforded an April 2010 pre-discharge examination, which was discussed above in relation to his back disability claim.  In the examination, there was no report of right knee pain, or mention of a right knee disability.  In fact, the Veteran's right knee was evaluated as clinically normal, providing highly probative evidence against this claim.

The Board understands the Veteran's concerns and notes that while there may be knee pain, the Veteran has simply not provided any evidence of a current right knee "disability".  If, at a future date, the Veteran provides evidence of a right knee disability, either through VA treatment notes or private treatment records, the VA may reconsider such a claim.

Accordingly, service connection for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in March 2010 and October 2010 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and the Veteran's statements.  

The Board notes that there are no post-service VA treatment records or private treatment records included in the claims file.  In his April 2010 VA examination he reported that he had not received any treatment for his back.  The Veteran has been asked to provide information regarding any private treatment he has received.  The Veteran has not responded to this request.

The Veteran has also been afforded adequate examinations on the issue of rating his back disability.  VA provided the Veteran with examinations in April 2010 and August 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issue of entitlement to an increased evaluation for a back disability.  

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for a right knee disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of a current diagnosis of a right knee disability.  Further, the Veteran did not provide evidence of a right knee disability within a year after separation from active duty service, or any link between an alleged current diagnosis and his active duty service.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran has a current right knee disability that is associated with his active duty service.  Several standards of McLendon are not met in this case.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

An initial evaluation of 10 percent for a back disability, prior to August 30, 2013 is granted.

An evaluation in excess of 10 percent for a back disability is denied.

Service connection for a right knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


